Citation Nr: 9932735	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-07 136	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel






INTRODUCTION

The veteran served on active duty from July 1961 to July 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision of the RO.  

The Board remanded the case for further development in 
February 1996 and April 1998.  



FINDING OF FACT

1.  At the time the veteran entered his period of military 
service in June 1961, he was found to have an elevated blood 
pressure reading of 152/94.  

2.  The veteran is not shown to have undergone an increase in 
blood pressure readings during service.  

3.  The veteran's hypertension is shown to have been first 
clinically identified more than 15 years following the 
veteran's discharge from service.  

4.  The lay assertions that the veteran first received 
medication for elevated blood pressure in service are not 
supported by credible evidence in that his more reliable 
clinical history establishes that initial treatment for 
hypertension took place many years after service.  





CONCLUSION OF LAW

The veteran is not shown to have hypertension due to disease 
or injury which was incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to evidence of record such as a current diagnosis 
of hypertension made by a physician and the statements of the 
veteran, his family and fellow servicemen who assert that the 
veteran received treatment for high blood pressure both 
during his military service, immediately following his 
separation and continuously to the present.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

A careful review of the service medical records shows that 
the veteran marked "no" on a June 1961 report of medical 
history for enlistment, regarding whether he had ever 
experienced high or low blood pressure.  The veteran's blood 
pressure was initially measured at 152/94 (sitting) and then 
140/86 (recumbent) one hour later during his induction 
examination.  

The medical records referable to service are negative for 
complaints, findings or treatment for hypertension.  The 
veteran marked "yes" on a July 1964 report of medical 
history for separation, regarding whether he had ever 
experienced high or low blood pressure.  It also was noted 
that the veteran had elevated blood pressure.  The examiner 
referred to the report of the separation examination which 
included a reading of 130/80.  No diagnosis of hypertension 
was entered.  

In submitted statements, the veteran's brother has stated 
that he was stationed with the veteran during service and 
helped arrange appointments at the hospital located at Fort 
Hood, Texas, due to the veteran's complaints of dizziness and 
headaches.  He noted that the veteran received medication 
from the hospital's pharmacy to help control his blood 
pressure.  

In a December 1993 letter, Paul C. Mize, who was the Chief of 
Fort Hood's Dental Services at the time of the veteran was 
reportedly receiving this treatment of his blood pressure 
made contentions similar to those of the veteran's brother.  
He also stated that the treatment was recorded in a temporary 
or permanent record.  

The veteran and his family members report that the veteran 
did not have hypertension prior to service, but was treated 
for hypertension by a family physician, Dr. Miragliuolo, 
immediately following service.  It was reported that the 
physician had died in 1977 and that repeated attempts to 
obtain the veteran's medical records were unsuccessful.  

A private clinical record dated in January 1980 notes a 
"20+" year history of increased blood pressure and that the 
veteran had been on hypertension medication for the previous 
2 years.  In addition, it was noted that the veteran had been 
obese since childhood.  The veteran had been treated for 
hypertension since 1980.  

The veteran failed to report for a VA examination scheduled 
in September 1998 in connection with the Board Remand.  

Service connection will be granted when a veteran suffers 
from a disability that is found to result from a disease or 
injury that was either incurred during or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If 
a cardiovascular disability such as hypertension is not 
diagnosed during service, but is present to a compensable 
degree within one year following separation from service, 
service connection is warranted.  38 U.S.C.A. § 1137; 38 
C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of a chronic disease inservice, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Furthermore, where a condition noted during service 
is not shown to be chronic, evidence of continuity of 
symptomatology is required to establish service connection.  
38 C.F.R. § 3.303(b); Cahall v. Brown, 7 Vet. App. 232, 236 
(1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The service medical records show that the veteran exhibited 
an elevated blood pressure in connection with the service 
entrance examination in July 1961.  However, there is no 
competent evidence to establish that his blood pressure 
readings had increased during service.  The Board notes that 
the medical evidence of record first documents treatment for 
hypertension beginning in 1980, more than 15 years after 
separation from service.  The veteran, his family and a 
fellow serviceman are not competent to give opinions as to 
questions of medical diagnosis or concerning the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the competent evidence of record cannot serve to 
establish that hypertension was present in service or during 
the first year thereafter.  

Notwithstanding the contentions of the veteran and others 
about the inservice diagnosis and treatment for hypertension, 
and of post-service continuity of symptomatology; medical 
expertise is required to relate his inservice blood pressure 
readings etiologically to post-service disability.  Id.  
While these lay statements are probative as to observable 
facts such as the veteran manifesting headaches and dizziness 
in service and after discharge, such statements are not 
probative for establishing a medical diagnosis, as required 
here.  Bennett v. Brown, 10 Vet. App. 178, 182-183 (1997).  

When determining the well groundedness of a claim, evidence 
of continuity of symptomatology is usually presumed credible.  
Savage, 10 Vet. App. at 496.  However, when deciding the 
issue on the merits, the lack of evidence of treatment bears 
on the credibility of the evidence of continuity of 
symptomatology.  Id.  The lack of any documented treatment of 
record of hypertension for more 15 years after service 
preponderates against the veteran's assertions that he had 
hypertension in service or within one year of discharge.  

The Board also notes the lay testimony alleges that the 
veteran received medication for high blood pressure both 
during the military service and immediately following his 
separation.  However, the Board places more probative weight 
on the entry in the veteran's medical records in 1980 that he 
had been taking hypertension medication for the past 2 years 
than the lay statements which assert that the veteran had 
been taking hypertension medication since service.  The Board 
notes that the 1980 treatment history which was recorded at a 
time more proximate to service is more credible than the 
recently recorded statements.  In addition, the details 
related by the veteran in 1980 for the purposes of medical 
treatment are more truthful when than that information 
obtained in connection with his claim for monetary 
compensation.  

Finally, the Board notes that no medical evidence has been 
submitted to support the lay assertions of the veteran and 
the others that the currently demonstrated hypertension had 
its clinical onset in service or due to disease or injury 
which was incurred in or aggravated by service.  

The preponderance of the evidence is against the claim for 
service connection for hypertension.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for hypertension is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

